 

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending arid Transferring Bail © RCSEWED

 

 

 

 

 

  
 
   
  

   
 

 

 

 

 

— SERVER oie
a pains) TES OF RECORD
UNITED STATES DISTRICT C mee
for the
District of Nevad
United States of America ) . GLEN 1, CQURT
. ) Case No. 214 -mpe ter Peat vm _pepury.
t ) : ea -
Wi Ikon Brew" ) Charging District: oftnern Dishik ¢ Tlinois
Defendant ) Charging District’s Case No. |*(Q-~y. SOF

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

 

 

 

Ss Nshick Courk . [os
Place: ra a Dear horn Stree Courtroom No.: 4
Cc Wicage IL Date and Time: July 14, 2014, 100g.

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

pate: 2“ | | 12, 2 Cuff
Jude 's sigvature

C.W. HOFFMAN, 4, MAGISTRATE JUDGE
Printed name and title
